DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed February 24, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mello et al. (US 2013/0078197) in view of Prencipe et al. (US 2009/0202454). The rejection is maintained.
Mello et al. disclose therapeutic oral compositions. The compositions comprise an arginine in free or salt form (paragraph 0024).  Anti-bacterials include zinc citrate and zinc oxide and the anti-bacterials may be used in mixtures (paragraph 0035). Zinc salts comprise 0.1 to 1% by weight of the compositions (paragraph 0037). Arginine comprises 0.1 to 20 wt% of the total composition, for example 0.4% to 2.5% (paragraph 0028).  Mouthwash II comprises 0.80% arginine, 0.28% zinc citrate (0.0015 moles of zinc), water and glycerin (TABLE 1, II).  Mouthwash V comprises 0.80% arginine, 1.0% zinc oxide (0.0122 moles of zinc ions), water and xanthan gum (TABLE 1, II).  The invention includes a method of one or more of: reducing hypersensitivity of the teeth; reducing or inhibiting formation of dental caries; reducing or inhibiting demineralization and promoting remineralization of the teeth; reducing or inhibiting gingivitis; inhibiting microbial biofilm formation in the oral cavity; reducing accumulation of plaque; treating dry mouth; reducing erosion of the teeth; protecting enamel after erosive challenges; and cleaning and/or whitening the teeth and cleaning the oral cavity, comprising applying to the oral cavity of a patient in need thereof an oral care composition comprising arginine in free or salt form, a mucoadhesive polymer, and at least one component selected from the group consisting of pyrophosphate compounds, zinc salts, potassium salts, strontium salts, and mixtures thereof. It is preferred that the composition be applied to the oral cavity periodically (at least once a day, twice a day, three times a day) for a period of from 1 day to more than 6 months (paragraph 0067).
Mello et al. is discussed above and differ from the instant claims insofar as they do not specifically disclose the recited method. 
Prencipe et al is discussed above and disclose that arginine in the mouth may be utilized by certain dental plaque bacterial strains such as S. sanguis, S. gordonii, S. parasanguis, S. rattus, S. milleri, S. anginosus, S. faecalis, A. naesludii, A. odonolyticus, L. cellobiosus, L. brevis, L. fermentum, P. gingivalis, and T. denticola for their survival (paragraph 0032). Good oral health is associated with systemic health, including cardiovascular health. The compositions and methods of the invention provide particular benefits because basic amino acids, especially arginine, are sources of nitrogen which supply NO synthesis pathways and thus enhance microcirculation in the oral tissues. Providing a less acidic oral environment is also helpful in reducing gastric distress and creates an environment less favorable to Heliobacter, which is associated with gastric ulcers. Arginine in particular is required for high expression of specific immune cell receptors, for example T-cell receptors, so that arginine can enhance an effective immune response. The compositions and methods of the invention are thus useful to enhance systemic health, including cardiovascular health (paragraph 0091).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the compositions of Mello et al. to treat systemic conditions including cardiovascular because compositions comprising arginine are disclosed to treat cardiovascular health and it is disclosed that a combination of arginine and an antibacterial such as a zinc salt may be used to treat biofilm, Streptococcus gordonii and systemic conditions as disclosed by Prencipe et al. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have administered the compositions of Prencipe et al. twice daily because this frequency of administration is effective for treating conditions of the oral cavity. 

Response to Arguments
The Examiner submits that in regard to the mixture of zinc salts, Mello et al. does not specifically disclose using the zinc citrate and zinc oxide in a mixture but teaches that the zinc salts may be used in mixtures. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See MPEP 2144.06, I. It would have been obvious to one of ordinary skill in the art to have mixed zinc oxide and zinc citrate and used them in one composition because they are both disclosed to be used for the same purpose. 
In regard to the method, Prencipe discloses that arginine treats plaque and affects bacteria such as Streptococcus gordonii. Therefore, one of ordinary skill in the art would be motivated to use the compositions of Mello comprising a mixture of zinc salts and arginine to treat systemic conditions, including cardiovascular, because compositions comprising arginine are disclosed to treat cardiovascular health and it is disclosed that a combination of arginine and an antibacterial such as a zinc salt may be used to treat biofilm, Streptococcus gordonii and systemic conditions. Therefore, the combination of references suggests the purpose of the instant claims and the rejection is maintained. 

Obvious-Type Double Patenting (Maintained Rejection)
1) Claims 1 and 4-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-24 of copending Application No. 15/106,457 (now US Patent 10,441,517).  The rejection is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both recite oral compositions comprising a zinc salt and an arginine. The claims differ insofar as the instant claims recite mols/g whereas the copending claims recite percentages. However, the claims encompass the same amounts. Therefore, the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The Examiner submits that although the use is not recited, both sets of claims either claim or use the same compositions comprising a combination of zinc salts and arginine in an oral care composition. Therefor the rejection is maintained. 
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


2) Claims 1 and 4-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 19-25 of copending Application No. 15/106,279 (reference application). The rejection is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both recite oral compositions comprising a zinc salt and an arginine. The claims differ insofar as the instant claims do not recite amounts whereas the copending claims recite percentages. However, it would have been obvious to have used the amounts of the copending claims in the composition for the method of the instant claims because the amounts are used to treat oral diseases. Therefore, the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The Examiner submits that although the use is not recited, both sets of claims either claim or use the same compositions comprising a combination of zinc salts and arginine in an oral care composition. Therefor the rejection is maintained. 
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


3) Claims 1 and 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,744,077. The rejection is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they recite oral compositions comprising a combination of an amino acid, zinc oxide and zinc citrate. The instant claims differ from the patented claims insofar as they only recite a method whereas the patented claims recite a method and composition. It would have been obvious to have used the compositions of the patented claims in the method of the instant claims because composition of the patented claims comprise the same active ingredients. 

Response to Arguments
The Examiner submits that although the use is not recited, both sets of claims either claim or use the same compositions comprising a combination of zinc salts and arginine in an oral care composition. Therefor the rejection is maintained. 
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


Conclusion
Claims 1 and 4-11 are rejected.
No claims allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612